50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph J. REED;  Brenda K. Reed, Plaintiffs--Appellants,v.RALEIGH COUNTY COMMISSION, a statutory corporation;  VernonBarley, Individually and in his official capacity;  JohnHumphreys, Individually and in his official capacity;  JackMacdonald, Individually and in his official capacity,Defendants--Appellees.
No. 94-2438.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 14, 1995Decided:  March 21, 1995

Ralph J. Reed, Brenda K. Reed, Appellants Pro Se.  Kenneth Eugene Knopf, Cleek, Pullin, Knopf & Fowler, Charleston, WV, for Appellees.
Before WILKINS and LUTTIG, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's orders granting summary judgment to all Defendants in Appellants' civil action in which they attacked a permanent injunction issued by a state court to resolve a property dispute.*  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Reed v. Raleigh County Comm'n, No. CA-94-348-5 (S.D.W. Va.  Aug. 25 and Sept. 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 Insofar as possible, the district court properly construed Appellants' complaint under 42 U.S.C. Sec. 1983 (1988)